PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $69.49, based upon the following facts: On or about October 20,1980, Betty Sue Mick was operating a 1979 Camaro, titled in the name of Robert W. Mick, on West Virginia Route 2 in the vicinity of West Virginia Route 87. At that time and location, employees of the Department of Highways had spilled yellow paint on the roadway. *354In passing through the area, claimant’s vehicle was splattered with paint. The negligence of the respondent in spilling the paint on the highway was the proximate cause of the damages suffered by the claimant.
In view of the foregoing facts, the Court makes an award to the claimant in the amount stipulated.
Award of $69.49.